ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Round World Business Group, LLC                 ) ASBCA No. 62900
                                                )
Under Contract No. FA4417-19-P-A167             )

APPEARANCE FOR THE APPELLANT:                      Mr. Robert W. Boyle
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Nicholas T. Iliff, Jr., Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 23, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62900, Appeal of Round World
Business Group, LLC, rendered in conformance with the Board’s Charter.

       Dated: June 23, 2022



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals